485BPOS As filed with the Securities and Exchange Commission on August 1, 2016 1933 Act Registration Number: 333-77993 1940 Act Registration Number: 811-09277 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 X Pre-Effective Amendment No. Post-Effective Amendment No. 33 X and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 X Amendment No. 33 (Check appropriate box or boxes.) Viking Mutual Funds (Exact name of Registrant as Specified in Charter) 1 North Main Street, Minot, North Dakota 58703 (Address of principal offices) (Zip code) Registrant’s Telephone Number, Including Area Code 701-852-5292 Shannon D. Radke, 1 North Main Street, Minot, ND 58703 (Name and Address of Agent for Service) With Copies to: Felice R. Foundos, Chapman and Cutler LLP, 111 West Monroe Street, Chicago, IL 60603-4080 Approximate Date of Proposed Public Offering As soon as practicable after effectiveness It is proposed that this filing will become effective (check appropriate box) X immediately upon filing pursuant to paragraph (b) on (date), pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date), pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date), pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Title of Securities Being Registered: Shares of Beneficial Interest CONTENTS OF POST-EFFECTIVE AMENDMENT NO. 33 This Post-Effective Amendment to the Registration Statement comprises the following papers and contents: The Facing Sheet Part AProspectus relating to Class I Shares Part BStatement of Additional Information relating to Class I Shares Part COther Information Signatures Exhibits Viking Mutual Funds is a multi-series investment company that consists of two series. This Post-Effective Amendment to the Registration Statement is being filed for the purpose of adding Class I shares for each of such series. {Logo} VIKING MUTUAL FUNDS PO BOX 500 MINOT, ND 58702 PROSPECTUS CLASS I SHARES August 1, 2016 This prospectus describes the Class I shares of the following funds managed by Viking Fund Management, LLC: Viking Tax-Free Fund for Montana (Ticker: VMTIX) Viking Tax-Free Fund for North Dakota (Ticker: VNDIX) Mutual Funds: • are not insured by the FDIC or any other government agency • have no bank guarantees • may lose value, so an investor may lose money As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. TABLE OF CONTENTS VIKING TAX-FREE FUND FOR MONTANA—SUMMARY 1 VIKING TAX-FREE FUND FOR NORTH DAKOTA—SUMMARY 8 ADDITIONAL INFORMATION ABOUT THE FUNDS 15 Investment Objectives 15 Principal Risks 15 Portfolio Holdings 16 DISTRIBUTIONS AND TAXES 17 Dividends and Capital Gain Distributions 17 Taxes 17 MANAGEMENT 20 Manager-of-Managers 21 FUND SERVICE PROVIDERS 21 YOUR ACCOUNT 21 Buying Shares 21 Investor Services 23 Selling Shares 24 Account Policies 26 DEALER COMPENSATION 29 CERTAIN FEES PAID TO FINANCIAL INTERMEDIARIES 29 SHAREHOLDER INQUIRIES AND MAILINGS 29 FINANCIAL HIGHLIGHTS 31 ADDITIONAL INFORMATION 35 Annual/Semiannual Report to Shareholders 35 Statement of Additional Information (SAI) 35 VIKING TAX-FREE FUND FOR MONTANA—SUMMARY Investment Objective The Fund seeks the highest level of current income that is exempt from federal and Montana personal income taxes and is consistent with preservation of capital. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund. Shareholder Fees (fees paid directly from your investment) Class I Shares Maximum Sales Charge (Load) Imposed on Purchases (as a percentage of offering price) None Maximum Deferred Sales Charge (Load) (as a percentage of the lesser of purchase price or redemption proceeds) None Maximum Sales Charge (Load) Imposed on Reinvested Dividends None Redemption Fee (as a percentage of amount redeemed, if applicable) None Exchange Fee None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Class I Shares Management Fees 0.50% Distribution and Service (12b-1) Fees None Other Expenses(1) 0.40% Total Annual Fund Operating Expenses 0.90% Fee Waivers and Expense Reimbursements(2) (0.17%) Total Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements 0.73% (1) Other Expenses for Class I shares are estimated based on actual expenses for the Fund during the most recent fiscal year. (2) The Fund’s investment adviser has contractually agreed to waive fees and reimburse expenses from August1, 2016 through April29, 2018 so that Total Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements (excluding taxes, brokerage fees, commissions, extraordinary and non-recurring expenses, and Acquired Fund Fees and Expenses) do not exceed 0.73% of average daily net assets with respect to Class I shares. If the Fund incurred extraordinary or non-recurring expenses, Total Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements would be higher than what is shown in the table above. This expense limitation agreement may only be terminated or modified prior to April29, 2018 with the approval of the Fund’s Board of Trustees. Example This Example is intended to help you compare the cost of investing in the Class I shares of the Fund with the costs of investing in other mutual funds. The Example assumes that you invest $10,000 in the Class I shares of the Fund for the time periods indicated and then redeem all of your shares at the end of those periods. The Example also assumes that your investment has a 5% return each year, that the Fund’s operating expenses remain the same, and that the contractual expense limitation agreement currently in place is not renewed beyond April 29, 2018. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years $75 $260 $479 $1,129 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Fund’s performance. During the most recent fiscal year, the Fund’s portfolio turnover rate was 11.91% of the average value of its portfolio. Principal Investment Strategies To pursue its objective, the Fund normally invests at least 80% of its net assets (including any borrowings for investment purposes) in municipal securities that pay interest free from (a)federal income taxes, including the federal alternative minimum tax, and (b)Montana personal income taxes. Municipal bonds are debt securities issued by or on behalf of states, territories, and possessions of the United States and their political subdivisions, agencies, authorities, and instrumentalities. The two general classifications of municipal bonds are “general obligation” and “revenue” bonds. General obligation bonds are secured by the issuer’s pledge of its faith, credit, and taxing power for the payment of principal and interest.
